                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                               CIVIL FILE NO. 3:17-CV-37
   UNITED STATES OF AMERICA ex rel.
   TARYN HARTNETT, and DANA
   SHOCHED,

                  Plaintiffs,
   v.
   PHYSICIANS CHOICE LABORATORY
   SERVICES, DOUGLAS SMITH, PHILIP
   MCHUGH AND MANOJ KUMAR,

                  Defendants.


                                                 ORDER

       THIS MATTER is before the Court on the final two pending motions in this lengthy

litigation. Defendant Douglas Smith has filed a Motion for Relief From Judgment Pursuant to Rule

60(b)(3) FRCP (Doc. No. 157) in which he asks the Court to relieve him from the Final Judgment

and Consent Order (Doc. No. 146) in which he agreed to pay a substantial sum of money to resolve

the claims against him. Also, Relators have filed a Motion for Statutory Attorneys’ Fees and

Expenses (Doc. No. 148) seeking an award of attorneys’ fees and expenses from Defendant Smith

and Defendant Philip McHugh, jointly and severally. The Court has carefully considered these

motions and the parties’ briefs and exhibits filed in support and in opposition. For the reasons

discussed below, the Court will DENY Defendant Smith’s Rule 60(b) motion and GRANT IN

PART the Relators’ motion for attorneys’ fees.

                         I.     Defendant Smith’s Rule 60(b) Motion

       On March 30, 2021, the Court entered an Order granting the United States’ Unopposed Motion

for Entry of Consent Order and Entry of Final Judgment Against Defendant Douglas Smith (See Doc.

Nos. 145-146). The Clerk’s Judgment was then entered based on that Order. (Doc. No. 47). Smith – a

                                                    1

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 1 of 21
former medical doctor and experienced businessman – chose not to be represented by counsel in

connection with the negotiation of this Consent Order or the February 9, 2021 mediation during which

the Parties reached their agreement. In early May 2021, shortly following the beginning of the

government’s efforts to collect or arrange payment of the Judgment, Smith engaged counsel and,

approximately a month later on June 8, 2021 (after Smith’s counsel’s attempt to “renegotiate” the

settlement was unsuccessful), Smith filed, through counsel, a motion pursuant to Rule 60(b)(3) to be

relieved of the Judgment. Broadly stated, the grounds for the motion are Smith’s allegations that the

Assistant United States Attorneys representing the government “misrepresented and engaged in

misconduct” that had the effect of impeding Smith’s opportunity to engage counsel and/or misled the

Court concerning Smith’s intention to engage counsel. As discussed below, the Court finds no evidence

that the government’s counsel engaged in misconduct or that the Court was misled concerning Smith’s

engagement of counsel. Accordingly, Smith’s Rule 60(b)(3) motion will be denied, and the Judgment

to which Smith voluntarily agreed will remain in force notwithstanding his apparent current regret over

the settlement.

                                          A.      Legal Standard

        Rule 60(b) relief is an “extraordinary” remedy, and “is only to be invoked upon a showing of

exceptional circumstances.” Compton v. Alton Steamship Co., 608 F.2d 96, 102 (4th Cir. 1979) (noting

Rule 60(b) has invested federal courts “with the power in certain restricted circumstances to ‘vacate

judgments whenever such action is appropriate to accomplish justice’”) (internal quotations and

citations omitted). Federal Rule of Civil Procedure 60(b) provides, in relevant part, that “on motion

and just terms,” the Court may “relieve a party ... from a final judgment, order, or proceeding ...”

on the grounds of, among other grounds, “(3) fraud (whether previously called intrinsic or

extrinsic), misrepresentation, or misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3). Rule

60(b)(3) does not address the “merits of a judgment or order,” but rather “focuses on the unfair


                                                      2

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 2 of 21
means by which a judgment or order is procured.” Barlow v. Colgate Palmolive Co., 772 F.3d

1001, 1010 (4th Cir. 2014) (citing Schultz v. Butcher, 24 F.3d 626, 631 (4th Cir. 1994)). The

Fourth Circuit has identified three factors that a moving party must show to prevail on a motion

under Rule 60(b)(3): “(1) the moving party must have a meritorious defense; (2) the moving party

must prove misconduct by clear and convincing evidence; and (3) the misconduct prevented the

party from fully presenting its case.” Schultz, 24 F.3d at 630 (citing Square Constr. Co. v.

Washington Metro. Area Transit Auth., 657 F.2d 68, 71 (4th Cir. 1981)). Even if a moving party

satisfies these three prongs, the Court must still “balance the competing policies favoring the

finality of judgments and justice being done in view of all the facts, to determine within its

discretion, whether relief is appropriate in each case.” Id.

        A federal district court also has inherent power to dismiss an action where a party “deceives

a court” or “abuses the process at a level that is utterly inconsistent with the orderly administration

of justice ....” United States v. Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir. 1993). However, this

power must be exercised with “restraint and discretion.” Chambers v. NASCO, Inc., 501 U.S. 32,

44 (1991).

                                              B.      Discussion

        In considering Smith’s motion, the Court need not (and does not) determine the first element

of whether he has a meritorious defense because he has failed to establish any “misconduct” by the

Assistant United States Attorneys or that he did not have a full and fair opportunity to present his case

to the Court. The basic relevant facts do not appear to be materially disputed, although the parties of

course interpret them differently.

        In 2019, the United States filed its Complaint in Intervention under the False Claims Act

(“FCA”), 31 U.S.C. § 3729 et seq., alleging that Smith orchestrated an unlawful scheme to pay

kickbacks to induce the referral of patient urine samples for urine drug testing to Physicians Choice

                                                       3

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 3 of 21
Laboratory Services (“PCLS”), a toxicology lab founded in part by Smith, and in which he had

significant ownership and financial interests. (Doc. Nos. 38, 128-1). The United States contends that

the Medicare program suffered over $2.6 million in losses directly attributable to Smith’s individual

conduct, which caused PCLS to submit thousands of false claims. (Doc. No. 128-13 at ¶¶ 14, 29-32)

and that the United States would have been entitled to treble damages and civil penalties of

approximately $7.8 million if it prevailed at trial.

        On January 21, 2021, Assistant United States Attorney (“AUSA”) Katherine Armstrong

emailed one of the Court’s law clerks to inform the Court that the United States and Defendant Phillip

McHugh had preliminarily reached a settlement agreement (subject to governmental approvals), and

noted the United States was still pursuing claims against Smith, which were set for trial on March 8,

2021. In response, the law clerk inquired about the status of those claims and Smith’s participation in

the case, specifically requesting that AUSA Armstrong make a further effort to communicate with

Smith. Following up on that request, AUSAs Armstrong and Seth Johnson called Smith the same day

and advised him that the Court was inquiring into his participation in the litigation and wanted to hold

a status conference in the near future. Shortly after that call, Armstrong updated the Court by email

(copying Smith), indicating that Smith was available for a status conference and informing the Court

that Smith “anticipates hiring counsel” and “raised the possibility of exploring settlement options with

the United States.” (Doc. No. 158-1). A status conference was then set for January 27, 2021. (Jan. 22,

2021 Dkt. Entry).

        During the January 27, 2021 status conference, Smith was well-spoken and appeared to

understand the nature of the litigation and the claims against him (as would be expected in light of his

medical education and prior positions as a corporate healthcare executive). Smith told the Court that

he was interested in pursuing settlement negotiations to resolve the claims against him, and when the

Court spoke with Smith specifically about whether he intended to engage counsel he said that he might

do so in the event that he was unable to work out a settlement. Thus, the possibility that Smith might
                                                       4

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 4 of 21
engage counsel was made clear to the Court during the conference, as was Smith’s choice to pursue

settlement in advance of engaging counsel. Following the status conference, the Court issued a text-

only order reflecting the discussion, which provided in part that: “the Parties will be given two weeks

until 2/10/2021 to report back to the Court concerning their imminent settlement discussions and

whether Defendant Smith intends to engage counsel.” (Jan. 27, 2021 Dkt. Entry).

       The AUSAs and Smith then exchanged several emails agreeing to participate in and scheduling

a mediation as well as a settlement meeting in advance of the mediation. As part of those

communications, AUSA Armstrong fully disclosed (to the extent it was not already abundantly clear)

that she did not represent Smith and that he had the opportunity to have his own lawyer:

               Doug, unfortunately, [the mediator’s] earliest availability appears to be on the
       9th. As a reminder, I represent the United States in this case and cannot give you any
       legal advice. However, my thought is that the Court gave us two weeks anticipating
       the difficulty of scheduling a qualified neutral on such short notice. Additionally, I
       understood the two week period to be for your benefit and opportunity to find legal
       counsel.
               But to answer your initial question, yes, I think it is OK to go forward with
       mediation on the 9th. If you have a settlement offer that you’d like to make prior to the
       mediation, we are also happy to hear it before that date.

(Doc. No. 161-1 at 34) (emphasis added).

       After the in-person meeting at the U.S. Attorney’s Office (which had been requested by Smith)

did not resolve the dispute on January 29, 2021, the Parties participated in a mediated settlement

conference with the Hon. Robert T. Sumner, a former North Carolina Superior Court Judge serving as

the mediator. At the mediation, the United States and Smith agreed to resolve the case upon entry of a

$4.5 million judgment against Smith. Smith did not inform the United States that he desired to retain

an attorney to represent him for purposes of settlement negotiations during or after the mediated




                                                      5

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 5 of 21
settlement conference and there is no evidence from Smith or any other source that he informed the

mediator that he wanted to engage counsel to represent him at the mediation.1

        On February 10, 2021, the United States filed a “Certificate of Settlement Conference and

Status Update,” reporting to the Court that the United States and “pro se Defendant Smith” had

resolved the United States’ claims against Smith pursuant to certain terms and subject to the United

States obtaining the necessary approvals. (Doc. No. 140). A copy of this document was sent to Smith

via email with an explanation of the filing (specifically, that it was an update to the court “advising of

our [the United States and Smith] proposed resolution of the US’ claims against you [Smith] in the

PCLS litigation”). (Doc. No. 161-1 at 41-44). Smith replied, confirming receipt, stating: “And I want

to say thank you for the way I was treated through the process. And the Judge was awesome. I gained

a respect for all. I will uphold my end of the bargain.” (Id. at 45).

        The United States continued to communicate with Smith while it worked to obtain the

necessary governmental approvals for the settlement. On March 24, 2021, the United States advised

Smith that it was still waiting on final approval, but shared drafts of the pleadings it anticipated filing

in order to effect the settlement: the unopposed motion for entry of consent order and final judgment,

and the proposed consent order. (Id. at 46-53). AUSA Armstrong asked Smith to review the pleading

and call her with any questions. Smith confirmed that he would. (Id. at 54). AUSA Armstrong followed


1 Smith argues that the Court should not consider the United States’ representation that Smith did
not inform the government of a desire to engage counsel at the mediation or the absence of any
evidence from the mediator of Smith making any request for counsel. First, the United States is
not prohibited from making any representation as to what Smith did or did not say to the
government during the mediation so long as the evidence does not violate Federal Rule of Evidence
408, which is not applicable here. Similarly, Smith may, but notably has not, provided a counter-
affidavit challenging the government’s representations. With respect to what transpired between
the mediator and Smith, the Court need not and does not consider the United States’ speculation
as to whether Smith told the mediator that he wanted counsel. However, on this point, the Court
notes again that Smith had the opportunity to provide his own evidence of a request for counsel
but has failed to do so and further notes that the Court would expect that if such a request for
counsel had been made the mediator would have taken some action in response to the request
(which is not reflected in the record).
                                                         6

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 6 of 21
up with Smith again on March 25, 2021. (Id. at 55). Smith did not, however, follow up with the United

States with any questions or to discuss the draft pleadings.

        On March 26, 2021, AUSA Armstrong notified Smith via email that the United States had

obtained the necessary approvals for settlement. (Id. at 56). She told him that she planned to file the

motion and consent order that was previously provided to Smith in draft form on March 24, 2021, and

asked Smith to let her or AUSA Johnson know if he was ready to sign, or to email a signed copy of his

signature page. (Id.). AUSA Armstrong also reminded Smith of the approaching deadline to complete

the settlement and Smith replied “Perfect. No issues with me.” (Id.). Smith returned his signature page

to AUSA Armstrong on March 28, 2021, (id. at 58-61), and again on March 29, 2021. (Id. at 62-65).

On March 29, 2021, the United States filed the Unopposed Motion for Entry of Consent Order and

Entry of Final Judgment Against Defendant Douglas Smith (Doc. No. 145) and the Proposed Consent

Order (Doc. No. 145-1) and on March 30, 2021, the Court entered its Order granting that Motion and

directing the Clerk of Court to enter final judgment as to Defendant Smith (Doc. No. 146).

        In summary, contrary to Smith’s arguments, this history establishes that the AUSAs

representing the United States acted appropriately with respect to Smith and did not in any way

interfere with his opportunity to engage counsel. Indeed, the AUSAs reminded Smith that he could

engage counsel and clearly stated that they could not provide him legal advice. Moreover, the Court

was not misled as to Smith’s intention to hire counsel. Rather, the Court discussed Smith’s opportunity

to engage counsel and whether he planned to do so directly with Smith during the January 27, 2021

status conference. During that discussion it was clear both that Smith understood he could employ

counsel to represent him and that he might do so, but only if he were unable to settle the claims against

him, which he wanted to first try to resolve himself. It was not incumbent on either the Court or the

United States to interfere with Smith’s clearly expressed desire to pursue a settlement without counsel.

To be sure, now that he has the benefit of counsel, Smith apparently wishes he had engaged counsel to

assist him in his settlement discussions; however, Smith’s possibly imprudent but entirely voluntary
                                                       7

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 7 of 21
decision to represent himself and agree to the consent judgment (which did reflect a significant

compromise of the full amount of liability which he might have incurred as a result of a trial) is not

grounds for the Court to relieve him of the Judgment under Rule 60(b)(3). Smith had a full and fair

opportunity to defend himself and chose to settle the claims against him. Therefore, Smith’s Rule

60(b)(3) motion will be denied.

                            II.     Relators’ Motion for Attorneys’ Fees

          The second pending motion is Relators’ Motion for Attorneys’ Fees and Costs. By this

motion, the individuals who filed the initial qui tam actions in which the United States ultimately

intervened, the “Relators,” seek attorneys’ fees and costs pursuant to 31 U.S.C. § 3730(d)(1), Fed.

R. Civ. P. 54(d) and Local Rule 54.1.

          Defendant McHugh objects to Relators’ motion on two broad grounds. 2 First, McHugh

argues that the settlement payment he agreed to make to the United States relates only to conduct

and claims asserted by the United States in its Complaint in Intervention (not the Relators’ original

Complaint) and therefore Relators are not entitled to fees and costs under Section 3730(d)(1) for

the settlement of claims they did not bring. In reply, Relators argue that because the United States

has agreed to pay a “relators’ fee” under Section 3730(d)(1) the award of attorneys’ fees and costs

is mandated by the statute, and McHugh is not entitled to collaterally attack the government’s

agreement to pay the relators’ fee from which the Defendants liability for attorneys’ fees and costs

follows. Second, McHugh argues that Relators’ are not entitled to an award of all the attorneys’

fees and costs they have requested based on Relators’ counsel’s failure to keep contemporaneous

time records and various specific objections to the nature and amount of the requested fees.




2
    Defendant Smith has not filed any objection to the Relators’ motion for attorneys’ fees and costs.
                                                       8

       Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 8 of 21
       Based on the findings of fact and conclusions of law discussed below, the Court concludes

that Relators are entitled to an award of attorneys’ fees and costs, but that the amount of the fee

recovery for Relators’ primary law firm must be reduced, chiefly based on their lack of

contemporaneous time records and use of .25 of an hour minimum increments in their

“reconstruction” of their time, which make it difficult for the Court to determine the actual amount

of compensable time the firm spent on the case.

                                      A.      Factual Background

       On January 7, 2014, Relators filed a complaint under seal in the U.S. District Court for the

Eastern District of Tennessee, Civ. No. 3:14-cv-5, alleging violations of the False Claims Act

(“FCA”), 31 U.S.C. § 3729 et seq., based on healthcare fraud against Physicians Choice, Smith,

McHugh, and 32 other named defendants. In the action, Relators were represented by David A.

Burkhalter, II and colleagues in his Knoxville, Tennessee law firm.

       More specifically, the Relators, all of whom are former employees of entities utilizing

Physicians Choice Laboratory Services (hereinafter “PCLS”) alleged that in or before 2009

through the date of the filing of the Complaint, the defendants engaged in a far-reaching,

interrelated and intertwined scheme, whereby PCLS would provide various forms of kickbacks in

return for the medical clinics steering business to PCLS. (See Complaint, Civ. No. 3:17-cv-46,

¶¶8-15, 208-257). Defendants McHugh and Smith, the alleged “founders,” “managing members,”

and “owners” of PCLS, were named as individual Defendants in the Complaint and accused of

participating in the schemes either through their own actions or through their positions at PCLS.

(See Complaint ¶¶8-15, 59, 62, 65, 70, 77-79, 95).

       After a lengthy investigation of Relators’ allegations, on January 19, 2017, the United

States Attorney’s Office for the Eastern District of Tennessee filed a Motion to Transfer Venue,



                                                     9

     Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 9 of 21
pursuant to 28 U.S.C. § 1404(a), to transfer the Relators’ case from the Eastern District of

Tennessee to the Western District of North Carolina, which was granted by Chief Judge Thomas

Varlan of the Eastern District of Tennessee via sealed Memorandum and Order on January 31,

2017, and the case was thereafter transferred to this Court. Based upon the evidence, on February

19, 2019, the United States elected to intervene in part and declined in part in Relators’ case and

also moved to partially unseal the case (Civ. No. 3:17-cv-46 at Doc. 70), which was granted by

the Court on February 20, 2019. (Id. at Doc. 71). The United States intervened regarding the illegal

kickback schemes of PLCS and its agents, including Defendants McHugh and Smith. (Id. at Doc.

70). The United States declined to intervene as to certain other claims alleged in the Complaint but

recognized that Relators were allowed to “maintain the declined portion of the action” within

statutory limitations. (Id.). Thereafter, Relators chose not to pursue the non-intervened claims.

(See Court’s Order, Civ. No. 3:17-cv-37, Doc. 62) (granting Relators’ motions to voluntarily

dismiss non-intervened claims and certain defendants). On June 20, 2019, the Court granted the

United States’ Motion to Consolidate the Relators’ case (Civ. No. 3:17-cv-46) and another qui

tam case (Civ. No. 3:17-cv-37) (hereinafter “Hartnett Complaint”), and designated the case, Civ.

No. 3:17-cv-37, to be the lead case since it was the first to be filed in the Western District of North

Carolina. (Civ. No. 3:17-cv-37 at Doc. 37).

       Thereafter, the United States litigated the intervened claims against Defendants, Manoj

Kumar, Phil McHugh, and Douglas Smith. PCLS is listed as a Defendant in this action, but the

company ceased doing business and became defunct in or around 2016—after Relators reported

the company’s fraudulent conduct in their qui tam Complaint. (Burkhalter Dec. ¶19). On

December 17, 2019, this Court approved the settlement between the United States and Defendant

Manoj Kumar. (See Doc. 94). Since Defendant Kumar was not specifically named in Relators’



                                                      10

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 10 of 21
Complaint as a defendant, Relators did not seek a relator’s share related to his settlement.

(Burkhalter Dec. ¶19).

        On March 24, 2021, the United States and Relators entered into a Settlement Agreement

with Defendant Phil McHugh regarding the intervened claims arising from McHugh’s

participation in the kickback schemes—which caused PCLS to submit false claims to Medicare

from June 20, 2013 through October 26, 2015—to: (1) provide urine drug testing equipment,

including desktop analyzers and associated supplies and services, to physicians John Johnson and

John Nickels in order to induce their referrals of quantitative urine drug tests to PCLS; (2) cause

PCLS to pay volume-based commissions, and later a salary, to Defendant Manoj Kumar in

exchange for his exercise of influence over the practices of physicians Gregory Masimore and

Yunus Shah in order to induce their referrals of quantitative urine drug tests to PCLS; and (3)

provide loans to physicians Orlando Florete and Sanker Jayachandran in order to induce their

referrals of quantitative urine drug tests to PCLS (referred to as the “Covered Conduct”). (See

McHugh Settlement Agreement, attached as Exhibit 1 to Stipulation of Dismissal of Claims

Against Defendant McHugh, at Doc. 143-1).

        The Settlement Agreement requires Defendant McHugh to pay $2,021,795.57 with

installment payments over a period of ten (10) years. (Id.). The Settlement Agreement specifically

did not release Relators’ statutory entitlements to attorney’s fees/expenses under the False Claims

Act, and further provided that the “United States does not contest that Relators are entitled to a

share percentage in the proceeds of this Settlement Agreement” with Defendant McHugh. (Id.).

Each of the Relators signed the Settlement Agreement along with Defendant McHugh, in addition

to the other interested parties and their counsel. (Id.).




                                                       11

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 11 of 21
       On March 25, 2021, the United States filed a Stipulation of Dismissal of Claims Against

Defendant McHugh regarding the settlement between the United States, Defendant McHugh, and

Relators in this matter. (Doc. 143). On March 26, 2021, the Court approved dismissal of the claims

against Defendant McHugh, the Settlement Agreement, and further retained jurisdiction regarding

the amount of Relators’ attorney’s fees and costs. (Doc. 144). On March 29, 2021, the United

States filed an Unopposed Motion for Entry of Consent Order and Final Judgment against

Defendant Smith in the amount of $4,500,000.00 for the intervened claims of Defendant Smith

and others participating in various kickback schemes to offer or provide benefits to physicians in

exchange for the referral of patient samples to PCLS for drug testing. (Doc. 145). Like Defendant

McHugh, the Court’s Order approving the Final Judgment against Defendant Smith also specified

the Court would retain jurisdiction over Relators’ claim for attorneys’ fees/expenses pursuant to

the FCA, 31 U.S.C. § 3730(d). (Doc. 146). In light of the above, that the United States agreed to

pay Relators’ a share regarding Defendant McHugh’s settlement and Defendant Smith’s

judgement (Burkhalter Dec. ¶19), Relators hereby seek their attorneys’ fees and expenses, both

jointly and severally, against Defendants McHugh and Smith.

                                            B.     Discussion

                        1.     Relators’ Entitlement to an Award of Attorneys’ Fees

       The Court starts its analysis, as it must, with the language of the relevant statute. Section

3730(d)(1) provides as follows:

               If the Government proceeds with an action brought by a person under
       subsection (b), such person shall, subject to the second sentence of this paragraph,
       receive at least 15 percent but not more than 25 percent of the proceeds of the action
       or settlement of the claim, depending upon the extent to which the person
       substantially contributed to the prosecution of the action. Where the action is one
       which the court finds to be based primarily on disclosures of specific information .
       . . relating to allegations or transactions in a criminal, civil, or administrative
       hearing, in a congressional, administrative, or Government Accounting Office

                                                    12

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 12 of 21
       report, hearing, audit, or investigation, or from the news media, the court may
       award such sums as it considers appropriate, but in no case more than 10 percent
       of the proceeds, taking into account the significance of the information and the role
       of the person bringing the action in advancing the case to litigation. Any payment
       to a person under the first or second sentence of this paragraph shall be made from
       the proceeds. Any such person shall also receive an amount for reasonable
       expenses which the court finds to have been necessarily incurred, plus
       reasonable attorneys’ fees and costs. All such expenses, fees, and costs shall be
       awarded against the defendant.

31 U.S.C. § 3730(d)(1) (emphasis added).

       Accordingly, the triggering event under the statute for Relators’ entitlement to attorneys’

fees and expenses is the payment of a share of the settlement proceeds to the Relators. See United

States ex rel McNeil v. Jolly, 451 F. Supp. 3d 657, 667–68 (E.D. La. 2020) (“Based on the plain

language of § 3730(d)(1), a person who is entitled to attorneys’ fees, costs, and expenses is one

who receives a payment from the proceeds of the action or settlement of the claim. The statute

clearly states that any payment ‘to a person’ shall be made from the proceeds, and that ‘any such

person,’ shall also receive attorneys' fees, costs, and expenses. 31 U.S.C. § 3730(d)(1).”)

(emphasis in original); see also CFI, LLC v. Victaulic Co., No. CV-13-2983, 2019 WL 4280494,

at *1 (E.D. Pa. 2019) (“Unlike the discretion afforded district courts in reviewing an award of fees

to prevailing parties in civil rights cases, Congress requires we award reasonable attorney’s fees

and expenses to parties who recover money for the United States under the False Claims

Act.”); United States ex rel. Chiba v. Guntersville Breathables, Inc., 421 F. Supp. 3d 1241, 1250

(N.D. Ala. 2019) (“Because the Relators at bar obtained a share of the proceeds recovered

by the Government, they secure an entitlement to attorneys' fees, expenses, and costs.”). Here,

Relators have entered into an agreement with the United States to be paid a share of the settlement

proceeds from the government’s settlements with both Defendants Smith and McHugh. See Doc.




                                                    13

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 13 of 21
No. 155-1 at ¶¶ 2-3. Therefore, absent some countervailing evidence, statutory construction or

other principle of law, Relators are entitled to an award of reasonable attorneys’ fees and costs.

        McHugh does not challenge Relators’ entitlement to attorneys’ fees under Section

3730(d)(1) on the grounds that the statute does not require the Court to award attorneys’ fees to

a Relator who recovers a share of the proceeds or settlement of a qui tam action, but rather claims

that Relators are not eligible for a share of the settlement proceeds (at least relating to McHugh)

because “Relators cannot show that the Government proceeded with any action or settled any claim

that Relators brought against McHugh.” The Court need not, however, reach the merits of McHugh’s

argument against the government and Relator’s agreement to pay Relators a portion of the

Defendants’ settlements. The statute by its terms clearly appears to condition the award of fees and

costs only on the payment of a share of the settlement proceeds, which makes a relator “such [a]

person” who “shall also receive … reasonable attorneys’ fees and costs.”

        Moreover, McHugh has not cited any authority that permits a defendant to collaterally attack

the United States’ decision to pay a share of its settlement proceeds to a relator.3 Indeed, allowing

FCA defendants to litigate the entitlement of Relators to a share of settlement proceeds

notwithstanding the government’s agreement to pay the Relators under 31 U.S.C. § 3730(d)(1)

would inevitably result in frequent ancillary litigation because defendants would often dispute

that a relator is entitled to a relator’s share to avoid being liable for the relator’s statutory fees and



3 In support of his position, McHugh cites several cases adjudicating – between the government
and relators as adverse parties – whether the relator(s) were entitled to any relator’s share of the
settlement proceeds. See, e.g., Rille v. PricewaterhouseCoopers LLP, 803 F.3d 368 (8th Cir. 2015).
However, those cases, while of course instructive on the question of a relators’ entitlement to a
“relator’s fee,” do not address much less authorize the right of a FCA defendant to collaterally
attack an agreement between those same parties to pay a relator a portion of the settlement
proceeds.




                                                        14

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 14 of 21
costs. In the absence of clear statutory or other authority, the Court is unwilling to adopt such a

significant new avenue for FCA litigation.

        Finally, even if a FCA defendant were arguably allowed in certain circumstances to

collaterally challenge the government’s agreement to pay a portion of settlement proceeds to a relator

(a conclusion which as noted the Court does not reach), McHugh would not be able to attack the

Relators and government’s agreement in light of his own Settlement Agreement with the United

States, which included the Relators as signatories and clearly contemplated that Relators would be

likely to receive a share of the settlement proceeds. See Doc. 143-1 (The “United States does not

contest that Relators are entitled to a share percentage in the proceeds of this Settlement

Agreement.”). Having agreed to his own settlement which included a provision directly

disclosing that the United States agreed not to contest Relators entitlement to a “relator’s share”

of the settlement proceeds, McHugh cannot now argue that the United States could not properly

agree to pay Relators a portion of the settlement. That is, the time for McHugh to have questioned

the appropriateness of Relators receiving a share of the settlement proceeds was when he negotiated

his settlement not as a collateral attack as part of his efforts to avoid paying attorneys’ fees.

        In sum, the Court finds that Relators are entitled to an award of attorneys’ fees under 31

U.S.C. § 3730(d)(1).

                    2.      The Amount of Relators’ Reasonable Attorneys’ Fees and Costs

       Once a party crosses the statutory threshold to a fee award of some kind, the Court has

discretion to determine the amount of the award. J.D. ex rel. Davis v. Kanawha County Bd. of

Educ., 571 F.3d 381, 387 (4th Cir. 2009) (citing Tex. State Teachers Ass'n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 789-90, 109 S.Ct. 1486, 103 L.Ed.2d 866 (1989)); Robinson v. Equifax Info.

Services, 560 F.3d 235, 243 (4th Cir. 2009). “In Hensley, the Supreme Court noted that ‘[t]here is

no precise rule or formula’ for determining the amount of attorneys' fees, and that district courts

                                                        15

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 15 of 21
‘necessarily [have] discretion’ in such matters.” Kanawha County Bd., 571 F.3d at

387 (quoting Hensley, 461 U.S. at 436-37). The burden is on the party requesting fees and costs to

demonstrate, by clear and convincing evidence, that the fees and costs requested are

reasonable. EEOC v. Nutri/System, Inc., 685 F. Supp. 568, 572 (E.D. Va. 1988) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983), Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987)); see

also Bland v. Fairfax Cty., 2011 WL 5330782, at *3 (E.D. Va. Nov. 7, 2011).

          In determining a reasonable fee, the court employs the twelve-factor test set out by the

Supreme Court in Hensley:

          (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
          the skill requisite to perform the legal service properly; (4) the preclusion of
          employment by the attorney due to the acceptance of the case; (5) the customary
          fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
          client or the circumstances; (8) the amount involved and the results obtained; (9)
          the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
          the case; (11) the nature and length of the professional relationship with the client;
          and (12) awards in similar cases.

Hensley, 461 U.S. at 430 n. 3 & 434 (adopting same from Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714 (5th Cir.1974)). “The most useful starting point for determining the amount of

a reasonable fee is the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate. This calculation provides an objective basis on which to make an initial

estimate of the value of a lawyer's services.” Hensley, 461 U.S. at 433. This is the “lodestar”

approach, which is regularly employed in numerous contexts in which Federal courts are called

upon to determine the amount of reasonable attorneys’ fees. See Kanawha County Bd., 571 F.3d

at 387.

          A   Plaintiff   must    “furnish    specific    support   for   the   hourly    rate[s]    [it]

proposes.” Nutri/System, 685 F. Supp. at 573. A court must consider the “prevailing market rates

in the relevant community” when determining what a reasonable hourly fee is in a given case. Rum

                                                         16

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 16 of 21
Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 175 (4th Cir. 1994) (quoting Blum v. Stenson,

465 U.S. 886, 895 (1984)). “The relevant market for determining the prevailing rate is ordinarily

the community in which the court where the action is prosecuted sits,” however, “[i]n

circumstances where it is reasonable to retain attorneys from other communities ... the rates in

those communities may also be considered.” Id. This is generally accomplished “through

affidavits from disinterested counsel, evidence of awards in similar cases, or other specific

evidence that allows the court to determine ‘actual rates which counsel can command in the

[relevant] market.’” Project Vote/Voting for America, Inc. v. Long, 887 F. Supp. 2d 704, 710 (E.D.

Va. 2012) (quoting Spell, 824 F.2d at 1402). Finally, in determining the reasonable hourly rate in

a given case, a court may look toward the Johnson factors, specifically factors three, five, nine,

and twelve. See Alexander S., 929 F. Supp. at 936-38 (considering Johnson factors three, four five,

eight, nine, ten, eleven, and twelve when determining reasonable hourly rate). The Court finds that

Relators have fully supported their counsel’s proposed hourly rates with appropriate descriptions

of counsel’s experience and evidence of the prevailing reasonable rates in the relevant

jurisdictions. Also, McHugh does not challenge Relators’ counsel’s proposed hourly rates.

Therefore, the Court accepts Relators’ counsel’s proposed hourly rates for purposes of calculating

the “lodestar” value of counsel’s services.

       However, McHugh does dispute the amount of Relators’ counsel’s requested compensable

time which should be included in the “lodestar” calculation. “Proper documentation is the key to

ascertaining the number of hours reasonably spent on legal tasks.” See Nutri/System, Inc., 685 F.

Supp. at 573; Anderson v. Godley, 2009 WL 2881080, at *12 (W.D.N.C. Sept. 8, 2009). Indeed,

fee claimants must submit documentation that reflects “reliable contemporaneous recordation

of time spent on legal tasks that are described with reasonable particularity,” sufficient to permit



                                                    17

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 17 of 21
the court to weigh the hours claimed and exclude hours that were not “reasonably

expended.” Nutri/System, Inc., 685 F. Supp. at 573. Here, Relators’ counsel Mr. Burkhalter

acknowledges that his firm “did not keep time records contemporaneously for the majority of the

time entries” for which Relators seek attorneys’ fees but did “make a good-faith reconstruction of

[its time]”4 which it has provided to the Court. See Doc. No. 149-1.

       When counsel seek fees in the absence of contemporaneous records of their time spent on

a matter or other inadequate billing records, courts have responded by discounting off the total

fees requested a stated percentage ranging from 10 to 40% to address the deficiencies in the

application. See, e.g., Yohay v. City of Alexandria Emp. Credit Union, Inc., 827 F.2d 967, 974

(4th Cir. 1987) (reducing award by 20% due to inadequate documentation of time spent on

litigation), Jones v. Southpeak Interactive Corp. of Del., No. 3:12CV443, 2014 WL 2993443, at

*13 (E.D. Va. July 2, 2014), aff’d, 777 F.3d 658 (4th Cir. 2015) (applying an across-the-board

reduction of 10% to attorney fees due to lack of contemporaneous record keeping), Synthon IP,

Inc. v. Pfizer, Inc., 484 F. Supp. 2d 437, 444 (E.D. Va. 2007) (reducing award by 20% for failure

to exercise billing judgement);      Nutri/System, Inc., 685 F. Supp. at 576 (citing Uzzell v.

Friday, 618 F. Supp. 1222, 1226, 1229 (M.D.N.C.1985) (fees reduced 25% for attorneys and 35%



4 Mr. Burkhalter also represents in his declaration in support of the request for attorneys’ fees that
his firm’s “reconstruction” of their time reflects a “discount” of “at least thirty percent (30%)
approximately.” (Doc. No. 149-1 at 5). While the Court accepts counsel’s representation of their
good faith efforts to “discount” their time, the Court cannot accept this calculation. First, the time
entries date back to 2012 and counsel provides no information as to how it “reconstructed” its time
without records for services provided so long ago. Thus, a “discount” off of an amount that is itself
at best speculation is no more persuasive than companies that trumpet huge “discounts” off of
inflated prices that do not reflect actual transactions in the marketplace. Also, Mr. Burkhalter does
not disclose how or why he estimated the 30% discount, i.e., whether it was a discount across the
board or based on a total of more specific adjustments so the Court can assess the reasonableness
of the claimed time spent in the first place. Accordingly, the Court must take the Relators’
requested “lodestar” of fees at face value as a starting point for further reduction without regard to
any claimed “prior” discount.
                                                     18

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 18 of 21
for paralegals as a result of inadequate documentation)); Guidry v. Clare, 442 F. Supp. 2d 282,

293–96 (E.D. Va. 2006) (reducing proposed award by 40% based on inadequate billing records

and other considerations).

       In addition to the failure to keep contemporaneous time records, in the Burkhalter firm’s

reconstruction of its time records, it used minimum and subsequent billing increments of .25 hour

for all its time entries no matter how routine or simple the task, See, e.g., (Doc. No. 149-1 at 10-

12) (including 0.25 entries for reviewing the following filings: an affidavit of service, orders

granting motions for extension of time, a text only case management order, notices of appearances

for the undersigned, a notice of appearance for Assistant U.S. Attorney Seth Johnson, an

order granting McHugh’s prior counsel’s motion to withdraw, and certificates of settlement

conferences). While the use of minimum time entries (such as .1 hours) is not unreasonable, an

award of attorneys’ fees should, especially in calculating the “lodestar” amount of fees, reflect

actual time spent by counsel on the engagement. For example, the time entries of Mr. Angel,5

Relators’ local counsel, include numerous entries of .1 hours for the same type of routine document

case review for which the Burkhalter firm used .25 hours. See Doc. No. 149-2. And, this lack of

specificity (which the courts often chastise as inadequately described “block” or “lumped” billing)

is not limited to only the use of .25 hour minimum billing but .25 hour increments throughout the

billing records. See Denton v. PennyMac Loan Servs., LLC, 252 F. Supp. 3d 504, 525-26 (E.D.

Va. 2017) (noting that “[t]he traditional remedy for block billing is to reduce the fee by a fixed

percentage reduction” and reducing total hours by 10%); Wolfe v. Green, 2010 WL 3809857, at

*8 (S.D.W. Va. Sept. 24, 2010) (collecting cases applying 10% or 15% reduction for block billing



5 The Court finds that Mr. Angel’s billing records do not suffer from the same inadequacies as the
Burkhalter firm time records and will, accordingly, award fees to him in the full “lodestar” amount
requested.
                                                    19

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 19 of 21
and opting to apply 10% reduction for block billing where hours did not appear facially

unreasonable).

        In addition to these threshold concerns, McHugh identifies a number of more specific

objections, including the unreasonableness of Counsel’s time spent reviewing documents post-

intervention, the results obtained, time spent “updating” time entries, vague time entries, time spent

working on other legal matters for the Relators, time spent preparing a fee agreement with Relators,

and time spent negotiating a “sharing agreement” with the Hartnett relators. However, because as

discussed above and below, the Court has determined that it should exercise its discretion to reduce

Relators’ fee award by a stated overall percentage to account for counsel’s billing inadequacies, it

finds that such a reduction also fairly encompasses McHugh’s more specific complaints, to the

extent they are meritorious, so the Court need not address each of them separately.

        In sum, fixing the appropriate amount of attorneys’ fees and costs to be awarded is, in the

end, a matter of judgment, and not merely or solely the result of an arithmetic exercise. To be sure,

the exercise must begin with a consideration of the arithmetic calculation of the lodestar figure.

But, this is only the starting point in the analysis. Once the lodestar figure is calculated, the district

court, as a matter of judgment, must then assess whether that figure should be adjusted, upward or

downward, on the basis of all the circumstances in the case, including the Johnson factors. As one

circuit court put it, ultimately, “[t]he matter of attorney fees rests, of course, within the sound

discretion of the trial judge, who is in the best position to determine whether, ... [and to what

extent], they should be awarded.” Kimberly-Clark Corp. v. Johnson & Johnson, 745 F.2d 1437,

1458 (Fed. Cir. 1984). And, in all instances, it is important to remember that “[a] request for

attorney's fees should not result in a second major litigation.” Hensley, 461 U.S. at 437, 103 S.Ct.

1933.



                                                       20

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 20 of 21
       In total, including all claims for fees and expenses in connection with the litigation of

attorneys’ fees, Relators seek $147,815.06 for The Burkhalter Law Firm, P.C. ($145,512.50 in

fees and $2,302.56 in expenses) and $6,800 to the Angel Law Firm, PLLC. After a full and

careful review of all the facts and circumstances presented, the Court in the exercise of its

judgment and discretion finds that a reduction of 30% should be taken from the fees requested

by the Burkhalter firm and the Angel firm should receive all its requested fees. Therefore, the

Court will award $101,858.75 in fees and $2,302.56 in expenses ($104,161.31 in total) to the

Burkhalter firm and $6,800 to the Angel firm as Relators’ counsel’s reasonable attorneys’ fees

and expenses pursuant to 31 U.S.C. § 3730(d)(1).

                                        III.        ORDER

       NOW THEREFORE IT IS ORDERED THAT:

          1. Defendant Smith’s Motion for Relief From Judgment Pursuant to Rule 60(b)(3)

              FRCP (Doc. No. 157) is DENIED;

          2. Relators Motion for Statutory Attorneys’ Fees and Expenses (Doc. No. 148) is

              GRANTED in PART as follows: Defendants Douglas Smith and Philip McHugh

              are ordered to pay, jointly and severally $104,161.31 to The Burkhalter Law Firm,

              P.C. and $6,800 to the Angel Law Firm, PLLC as Relators’ counsel’s reasonable

              attorneys’ fees and expenses pursuant to 31 U.S.C. § 3730(d)(1); and

          3. The Clerk is directed to close this matter in accordance with this Order.

       SO ORDERED ADJUDGED AND DECREED.

                            Signed: July 20, 2021




                                                     21

    Case 3:17-cv-00037-KDB-DCK Document 165 Filed 07/20/21 Page 21 of 21
